Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10, 12-13 and 16-19 are pending. Claims 1-10, 12-13 and 16-19 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention discloses a technique for associating a PBX extension with a user account of a cloud service application for controlling PBX extensions, the cloud service application for controlling PBX extensions being provided by a cloud infrastructure. Vendrow Vlad et al (US 20090296907) discloses controlling PBX extension associated with a user account in a cloud environment.
However, with regards to claims 1 and 10, the prior art reference of Vendrow does not disclose the PBX central unit and the cloud service server being connected through a computer telephony integration link over an Internet Protocol network, the cloud infrastructure further providing an interactive voice response application available to the PBX extensions over the PSTN network, the method further comprising: sending, from the cloud service server, an association . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 form for considered prior art for record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/M.B.C./Examiner, Art Unit 2472    


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472